Cite as 2015 Ark. App. 70

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-14-72


JENNIFER STEELE                                   Opinion Delivered   February 11, 2015
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  TWELFTH DIVISION
                                                  [NO. 60DR-13-2293]
JOHN LYON
                                  APPELLEE        HONORABLE ALICE S. GRAY,
                                                  JUDGE

                                                  SUPPLEMENTAL ADDENDUM
                                                  ORDERED



                         RAYMOND R. ABRAMSON, Judge

       Jennifer Steele brings this appeal from the order of protection entered by the Pulaski

County Circuit Court on September 10, 2013, in favor of Steele’s former boyfriend, appellee

John Lyon. The issues on appeal are (1)whether the trial court erred in allowing appellee to

testify or erred in admitting certain evidence during his testimony that appellant argues was

not provided in discovery; (2) whether the trial court erred in ruling that the case fell within

the scope of the Domestic Abuse Act; (3) whether the trial court erred in allowing appellee’s

Exhibit 1 into evidence; (4) whether the trial court erred in allowing appellant to read text

messages into the record that she could not authenticate; and (5) whether sufficient evidence

supported the trial court’s ruling in favor of appellee. We are unable to reach the merits of

Steele’s arguments at this time due to deficiencies in her addendum. Because the addendum
                                  Cite as 2015 Ark. App. 70

is not in compliance with Arkansas Supreme Court Rule 4-2(a)(8), we order appellant to file

a supplemental addendum.

       Rule 4-2(a)(8) requires the addendum to contain all documents in the record that “are

essential for the appellate court to confirm its jurisdiction, to understand the case, and to

decide the issues on appeal.” Specifically, the Rule requires “any order extending the time to

file the record on appeal” to be included in the addendum. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i)

(2014). Because appellant has not included the circuit court’s order granting the extension of

time to lodge the record, we direct her to correct this deficiency by filing a supplemental

addendum within seven calendar days from the date of this opinion. Ark. Sup. Ct. R. 4-

2(b)(4). See In re 4-2(b) of the Rules of the Supreme Court, 2011 Ark. 141. We strongly

encourage appellate counsel, prior to filing the supplemental addendum, to review our rules

as well as the addendum to ensure that no additional deficiencies are present.

       Supplemental addendum ordered.

       HARRISON and GLOVER, JJ., agree.

       Scott A. Strain, for appellant.

       Robertson Law Firm, by: Bonnie Robertson, for appellee.




                                              2